Dear Mayor Shannon:
Your inquiry of recent date address to Attorney General William J. Guste, Jr. has been directed to me for attention and reply.
          I understand your two questions to be as follows:
          1. May a city councilman who is also presently a deputy sheriff be hired as a part-time policeman for the town?
          2. Is it possible to hire the mother of a city councilman to work as a part-time secretary for the town?
In response to your first question you are referred to R.S. 42:63D of Louisiana's Dual Officeholding and Dual Employment Law which states in pertinent part as follows:
          No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state of in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. . . .
Further, since a public officer could not hire himself or be his own boss, a city councilman concurrently holding office as a part-time policeman for the city would constitute "incompatible offices" under R.S. 42:64.
Therefore it is the opinion of our office that a city councilman may not be hired by the city as a part-time policeman for the town.
Since your question number two does not involve a dual officeholding law matter it is suggested that you direct your inquiry to the Board of Ethics for Elected Officials, 7434 Perkins Road, Suite B, Baton Rouge, Louisiana 70810.
If you have any further questions regarding this matter please contact our office.
Sincerely
                                       HARRY H. HOWARD Spec. Assist. Attorney General
HHH/jg
 State of Louisiana
DEPARTMENT OF JUSTICE Baton Rouge 70804-9005 RICHARD P. IEYOUB                                  P.O. Box 94005 ATTORNEY GENERAL                              TEL: (504) 342-7013 FAX: (504) 342-7335
State of Louisiana DEPARTMENT OF JUSTICE
WILLIAM J. GUSTE, JR. ATTORNEY GENERAL